DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 10/20/2020 in which claims 1-2 and 4 have been amended, claims 3, 5, 10-13, and 15-16 have been canceled.  Thus, the claims 1-2, 4, 6-9, and 14 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-9, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of associating tags to the holding position based on the concepts without significantly more. 
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., in an information processing apparatus comprising at least one computer processor: defining a first dynamic tagging framework comprising a plurality of first a machine learning engine using historical tagging data comprising associations between tags and holding positions; using the trained machine learning engine, automatically assigning each of the tags to one or more holding position based on the concepts; receiving data for a portfolio comprising a plurality of holdings from at least one data source, each holding comprising a holding position; dynamically associating each holding position with at least one of the first tags in the first dynamic tagging framework; generating a first risk report for the portfolio based on the associated first tags; defining a second dynamic tagging framework comprising a plurality of second tags, each second tag representing at least one of the concepts, the second dynamic tagging framework based on machine learning; dynamically associating each holding position with at least one of the second tags in the second dynamic tagging framework; and generating a second risk report for the portfolio based on the associated second tags.  These limitations (with the exception of italicized limitations) describe the abstract idea of associating tags to the holding position based on the concepts which correspond to a Certain Methods of Organizing Human Activity (a person following a set of instructions or a person signing a contract online and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping).  The limitations an information processing apparatus, one computer processor, a machine learning engine do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of an information processing apparatus, one computer processor, a machine learning engine result in no more than simply applying the abstract idea using generic computer elements.  The Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an information processing apparatus, one computer processor, a machine learning engine are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements have been considered separately and as an ordered combination and do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.  
Dependent claims 2, 4, 6-9, and 14 further define the abstract idea that is present in the independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered individually and as an ordered combination.  Therefore, the claims 2, 4, 6-9, and 14 are directed to an abstract idea.  Thus, the claims 1-2, 4, 6-9, and 14 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 10/20/2020 have been fully considered but they are not persuasive due to the following reasons:

Examiner notes that abstract idea recited in the claim correspond to a certain methods of organizing human activity and not a mental process and thus Applicant’s arguments that relate to a concept that is performed in the human mind is moot.  Examiner notes that trained machine learning engine is simply used as a tool to apply the abstract idea and there is no transformation to a specific computer device.
With respect to the rejection of claims 1, 2, 4, 6, 7, and 10 under 35 U.S.C. 103 (the arguments inadvertently states 35 U.S.C. 102), Examiner has withdrawn the rejection in view of amendment/argument.
With respect to the rejection of claims 8, 9, and 11-14 under 35 U.S.C. 103, Examiner has withdrawn the rejection in view of amendment/argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693